Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-28 and 29-33 are pending.  Upon further consideration restriction requirement is withdrawn.  Claims 19-33 are examined together.  

Telephone Conversation: 
A month after the filing of Interview summary, a colleague of Attorney of record Angela Domitrovich called to discuss the claims.  The colleague Robert Trevor of Robert Brunelli agreed to get back soon as to filing of amended claims. Applicant did not call back.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The open-ended comprising language, renders the scope of the base claim 19 and the dependent claims vague and indefinite..  “Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Reitnauer, US 20030101902, Elsohly, US 20060257463 and  Smith, US 2015/0126595.  

Claim interpretation is consistent with the factual inquires noted above.  Specifically,  
components of the instant compositions as recited are interpreted in the context of the disclosure in the specification, further in the context of ‘open-ended comprising language’. 


Reitnauer teaches a ink composition printed (para [0006] having a number of properties suitable for consumption; the inks are hot melt inks, they can be used in digital to print ‘ '' methods) with an ink-jet printer (para [0033], preferred inks can be used with a conventional hot melt ink jet printer) comprising:  a terpene (para [0023], terpene resins); an excipient (para [0020], polyethylene glycol (MW 200-9,500)); a solvent (para [0031], 1,3 butylene glycol); and a substrate (para [0007], transferring the ink to a substrate). The ink should include enough resin to achieve the desired viscosity, thermal stability, [0022] The ink may include a resin. flexibility, and adhesion 
While Reitnauer does not teach the components are purified, Reitnauer teaches the inks are formulated using edible components (para [0005]). Therefore, it would have been obvious to a person of ordinary skill in the art to utilize purified components that comply with necessary regulations concerning human consumption. 

Elsohly teaches dispersing the cannabinoid into the transmucosal cannabinoid-containing preparation (para [0015]) via hot-melt extrusion or hot-melt molding technique (para [0015). Elsohly further teaches polyethylene glycol 400 may also serve as an absorption enhancer of cannabinoids for the mucosa, in addition to functioning as a solubilizer for the cannabinoid for the hot-melt extrusion, hot-melt molding (para [0012]); also included as solubilizers for the cannabinoids are organic solvents (para [0014]). 
Elsohly also teaches penetration enhancers for inclusion in the embodiment include terpenes (para [0016]). 
It would have been obvious to a person of ordinary skill in the art to combine the cannabinoid containing hot-melt formulations taught by Elsohly with the hot melt ink jet printer technique disclosed by Reitnauer, through routine experimentation, to print a cannabinoid composition with an ink-jet printer.  
Elsohly teaches the composition wherein the purified cannabinoid is chosen from THC (para [0013]), CBD, CBC, CBG, and THCV.
Smith teaches a transdermal composition which comprises a pharmaceutically effective amount of a cannabinoid for delivery (para [0010]) and may optionally comprise a terpene and/or terpenoid (para [0030]). The terpene/terpenoid includes linalool (para [0034]); humulene (para [0045]); and b-Pinene (para [0040]). It would have been obvious to a person of ordinary skill in the art to combine the specific terpenes — taught by Smith with the hot-melt formulations taught by Elsohly and further the hot melt ink composition disclosed by Reitnauer, through routine experimentation, to print a cannabinoid composition with an ink-jet printer with improved drug penetration properties.

Reitnauer teaches the composition, wherein the substrate is a water soluble substrate (para [0005], confectioneries.
Reitnauer teaches the composition, wherein the substrate is an inert substrate (para [0005], print on nonfood products such as feminine hygiene product wrappers and hygiene wipes).    
Reitnauer teaches the composition, but does not explicitly teach the inert substrate is stable at elevated temperatures. However, Reitnauer melting temperature of the ink can be less than 100 C (para [0008]). It would have been obvious to a person of ordinary skill in the art to select a substrate stable at the maximum temperature of printed ink.

Reitnauer teaches a printable ink composition (para [0006], inks are hot melt inks, they can be used in digital to print methods), comprising: an excipient (para [0020], polyethylene glycol (MW 200-9,500)); and a solvent (para [0031], 1,3 butylene glycol). 

While Reitnauer does not teach the components are purified, Reitnauer teaches the inks are formulated using edible components (para — -[0005]). Therefore, it would have been obvious to a person of ordinary skill in the art to utilize purified components that comply with necessary regulations concerning human consumption.  Elsohly teaches dispersing the cannabinoid into the transmucosal cannabinoid-containing preparation (para [0015]) via hot-melt extrusion or hot-melt molding technique (para [0015). Elsohly further teaches polyethylene glycol 400 may also serve as an absorption enhancer of cannabinoids for the mucosa, in addition to functioning as a solubilizer for the cannabinoid for the hot-melt extrusion, hot-melt molding (para [0012]); also included as solubilizers for the cannabinoids are organic solvents (para [0014]). It would have been obvious to a person of ordinary skill in the art to combine the cannabinoid containing hot-melt formulations taught by Elsohly with the hot melt ink composition ~ disclosed by Reitnauer, through routine experimentation, to print a cannabinoid ink composition.   

The critical claimed elements (limitations) of the claims are taught in the prior art as explained above.  With the combined teachings of the cited art, one of skill in the art would have reasonable expectation of success in arriving at alternate versions of the claimed composition.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention. 
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All of the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
The breadth of the claims is large in view of the open-ended comprising language with regards to what components are required to render the composition ‘printable’.  Cannabinoid compositions are well known in the art: For example, see US 20020111377, [0040] cannabinoid composition can be formulated as a topical cream, salve, or ointment. The topical formulations can include inert diluents and carriers as well as other conventional excipients; [0049] Cannabinoid composition 22 can include an aqueous medium, which can contain a water- and oil-miscible solvent. 
While the disclosure includes cannabinoid compositions with and without additional components such as ‘terpenes’, working examples are limited to compositions consisting of terpenes.  Further these compositions of the working examples all include water as solvent, necessary to make the consistency required to render the composition with specific viscosity so as to enable ‘printing’ a critical element separating the instant invention from the compositions such as the one cited above.  

It is not seen where in the specification enabling disclosure is found for a ink composition as claimed that is printable.  No working examples exists.  Undue experimentation would be required to make and use Applicants' invention in predictable manner. 
MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10821147. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims contain overlapping subject matter as explained below: 
The difference between the printable ink composition of the base claims is the presence or absence of ‘terpene’ component, as being present in 10821147. 
The ‘liquid’ nature of the composition of claim ‘147 is no more than iteration of what one of skill in the art would at once understand the solvent would impart to the composition.  Also see compare claims 20 and 2.  

The interpretation of the components of the instant claim is based on the disclosure in the specification.  Reliance on specification of a potentially conflicting patent or application is generally prohibited.  However limited exceptions do exist.   Exceptions to the General Prohibition of Using the Disclosure of a Potentially Conflicting Patent or Application include Dictionary for claim terminology, Portions of the disclosure which provide support for the claims in the potentially conflicting patent or application.  

The MPEP refers to two exceptions to the general prohibition of using the disclosure of a potentially conflicting patent or application in an ODP-Obviousness analysis.  The two exceptions are:
1. The disclosure can be used as a dictionary for claim terminology; and
2. “[T]hose portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent” (MPEP § 804).
The MPEP further notes:
The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[t]his portion of the specification supports the patent claims and may be considered.” The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103 since only the disclosure of the invention claimed in the patent may be examined.”)  

Copending Applications
Applicant is encouraged to check for additional copending applications and issued patents for overlapping subject matter in the claims and file terminal disclaimers.  At least 15, US published applications and issued patents drawn to purified cannabinoid compositions are found in the US patent data base.  
MPEP 2001.06(b) Information Relating to or From Copending United States Patent Applications [R-08.2012]: The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625